Citation Nr: 0905172	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for coronary artery 
disease with post pacemaker, to include history of myocardial 
infarction and sick sinus syndrome, to include as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and January 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In October 2008, the Veteran testified at a Board hearing 
before the undersigned, sitting in Columbia, South Carolina.  
A transcript of the hearing has been added to the record.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and a 
restrictive diet but not regulation of activities for the 
purpose of controlling blood sugar.

2.  The Veteran's coronary artery disease is not related to 
active service or to the service-connected diabetes mellitus.

3.  The Veteran's combined disability rating is 20 percent.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.119 including Diagnostic Code 7913.


2.  The criteria for service connection for coronary artery 
disease with post pacemaker, to include history of myocardial 
infarction and sick sinus syndrome, to include as secondary 
to service-connected diabetes mellitus, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3. 310(a) (2008).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Diabetes Mellitus

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" are not appropriate in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to DC 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

The Veteran's diabetes warrants no more than a 20 percent 
rating.  He requires insulin and a restricted diet but there 
is no evidence showing regulation of activities as defined by 
DC 7913.  In June 2008, the Veteran resubmitted a February 
2007 letter from Dr. Culleton.  Dr. Culleton's original 
letter stated that the Veteran was diagnosed with diabetes 
that required insulin.  There was no mention of regulation of 
activities.  On the resubmitted copy, there is handwriting at 
the bottom of the page that lists insulin doses, the phrase 
"restricted diet," and the phrase "regulation of 
activities - cannot do anything strenuous."  There is no 
signature below the handwriting or any indication of who 
wrote it.

The Veteran underwent a VA examination for diabetes in August 
2006.  The VA examiner noted that there was no history of 
diabetic ketoacidosis or hyperosmolar coma.  There was no 
history of hospital admission for diabetes related to 
complications.  He experience hypoglycemic episodes three or 
four times per year.  He has a restricted diet.  He has no 
activity restrictions except jogging or other vigorous 
activities.  He walks a mile every other day, which is 
limited by his breathing.  His heart problems will cause him 
to experience chest pain after walking 15 to 20 minutes if he 
walks everyday.  

During the October 2008 Board hearing, the Veteran testified 
that his doctors told him to not drive a vehicle as often as 
he had been and to take breaks when he did drive.  The 
Veteran's representative said that they would get this in 
writing from the doctors.  The Board held the record open for 
90 days to allow for such submission.  No additional evidence 
was received.  Therefore, the Board finds that there is not 
sufficient evidence that the Veteran's doctors ordered a 
regulation of activities as contemplated by DC 7913.

Service Connection for Coronary Artery Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).


Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations.  Service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Here, the Veteran served in the Republic of Vietnam from 
December 1967 to April 1968.  He is not entitled to a 
presumption of service connection because of exposure to 
herbicides with respect to the coronary artery disease claim, 
however, because coronary artery disease is not one of the 
diseases listed at 38 C.F.R. § 3.309(e).


The Veteran underwent a VA heart examination in December 
2006.  The VA examiner diagnosed coronary artery disease.  
The chest X-ray revealed cardiomegaly, without acute 
cardiopulmonary disease.  The VA examiner opined that the 
Veteran's coronary artery disease was less likely than not 
caused by the service-connected diabetes.  Additionally, the 
need for an implanted pacemaker was less likely than not 
caused by diabetes.  The examiner's rationale is that the 
Veteran suffered a myocardial infarction in 1986 but was not 
diagnosed with diabetes mellitus until 1998.  

The Veteran's treating physician, Dr. Howard, submitted a 
letter in June 2006.  The letter states Dr. Howard's 
awareness of the inconclusive studies regarding chemical 
defoliants and cardiovascular conditions.  Dr. Howard opined 
that he cannot exclude the possibility that the Veteran's 
heart disease is related to herbicide exposure during 
military service.  While the Board has considered Dr. 
Howard's opinion, it is of limited prohibitive value because 
the law sets a higher standard of proof than the possibility 
of a nexus between an event in service and the current 
disability.

Dr. Frain, who treats the Veteran for atrial flutter and sick 
sinus syndrome, submitted a letter in February 2007.  He 
opined that there was a strong possibility that the Veteran's 
heart condition is a result of chemical exposure in service.  
Like Dr. Howard's opinion, the Board takes Dr. Frain's 
opinion into account but notes that a strong possibility does 
not meet the necessary standard of proof.

The Board also notes that the report of the August 2006 VA 
examination for diabetes contains a diagnosis of "Diabetes 
mellitus with coronary artery disease being the only 
macrovascular complication."  The examination report, 
however, specifically stated that the claims folder was not 
reviewed, and the report does not mention the timing of the 
heart disease and/or diabetes.  Thus, the examiner was 
unaware of the sequence of events, and the report does not 
address the reasoning of the December 2006 VA opinion that 
the veteran's coronary artery disease is not related to his 
hypertension, due to the timing of the heart disease and 
diabetes.  The Board, therefore, gives the August 2006 report 
no probative weight in considering this claim.


During the October 2008 Board hearing, the Veteran testified 
that his heart condition is aggravated by the service-
connected diabetes mellitus.  Medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.  The 
Board held the record open for 90 days to give the Veteran 
more time to obtain a medical opinion that might corroborate 
his assertion of aggravation.  However, no additional medical 
evidence has been received.  Thus, the claim must be denied.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection  
for coronary artery disease, to include as secondary to the 
veteran's diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

The veteran does not qualify for TDIU because his combined 
rating is only 20 percent.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant by letters dated in August 2005 and August 2006 of 
the information and evidence needed to substantiate and 
complete claims for service connection and an increased 
rating, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The August 2006 notice also explained the 
appropriate disability rating and effective date of any grant 
of service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  VA examinations were 
conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to a higher initial evaluation for diabetes 
mellitus is denied.

Entitlement to service connection for coronary artery disease 
with post pacemaker, to include history of myocardial 
infarction and sick sinus syndrome, to include as secondary 
to service-connected diabetes mellitus, is denied.

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


